ON MOTION TO DISMISS

PER CURIAM.
Appellant was charged in a petition for delinquency with possession of cocaine, and after denying his motion to suppress, the court withheld adjudication and placed appellant on community control. Appellant has appealed the order withholding adjudication, and the state moves to dismiss on the ground that the order withholding adjudication is not an appealable order under Florida Rule of Appellate Procedure 9.140(b), citing Martin v. State, 600 So.2d 20 (Fla. 2d DCA 1992).
The state’s reliance on Martin is misplaced because the defendant in Martin was not a juvenile. As the first district explained in M.R.S. v. State, 478 So.2d 1166 (Fla. 1st DCA 1985), in which a juvenile was appealing an order withholding adjudication, the juvenile’s right to appeal arises under chapter 39, Florida Statutes, and this court’s appellate jurisdiction is thus invoked by Florida Rule of Appellate Procedure 9.110, not 9.140(b). See also State v. C.C., 476 So.2d 144 (Fla. 1985).
The motion to dismiss appeal is therefore denied.
HERSEY, WARNER and KLEIN, JJ., concur.